DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the amendment filed 8/5/2022.
	Claims 1, 4-8, 10 are under examination.
	Claims 2, 3, 9, 12, 13, 19 are cancelled.
	Claims 11, 14-18, 20 are withdrawn.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, 
“operating a multi-temperature refrigeration system in a single temperature mode, wherein the refrigeration system includes a plurality of heat absorption heat exchangers each located in a corresponding one of a plurality of compartments and each heat absorption heat exchanger is capable of maintaining a corresponding one of the plurality of compartments at a single temperature in the single temperature mode”.
The meaning of “each heat absorption heat exchanger is capable of maintaining a corresponding one of the plurality of compartments at a single temperature in the single temperature mode” is not clear, and it is not defined in the specification.  Does “a single temperature” mean that each compartment is at the same temperature, or does “single temperature” mean an unchanging, constant temperature in each compartment.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a plurality of heat absorption heat exchangers”, and the claim also recites “the plurality of heat absorption heat exchangers includes at least three heat absorption heat exchangers” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010-0131693 to Gil (a copy was provided in the last office action) in view of US 2007/0113567 to Ahn.
Regarding claim 1, Gil teaches a method of operating a refrigeration system, the method comprising:
operating a multi-temperature refrigeration system in a single temperature mode, (two heat exchangers 51 and 55 can provide heating and cooling, see page 3) 
wherein the refrigeration system includes a plurality of heat absorption heat exchangers (51, 55), 
determining a number of the plurality of heat absorption heat exchangers (51 or 55) that require defrosting (see page 3, defrosting and heating can be performed at the
same time, this will require a determination that one of the heat exchangers needs defrosting, and the other does not so it can continue to provide heating);
directing a single heat absorption heat exchanger requiring defrosting into a defrost mode when the number of heat absorption heat exchangers that require defrosting is equal to one; (see page 3, defrosting and heating can be performed at the same time, this will require a determination that at least one of the heat exchangers needs defrosting, and it will be switched from heating mode to defrost mode, the other heat exchanger will not switch from heating to defrosting if defrosting if defrost is not needed, so it can continue to provide heating).
wherein the plurality of heat absorption heat exchangers includes at least three heat absorption heat exchangers. (see page 3)
directing each of the plurality of heat absorption heat exchangers into a defrost mode when the number of heat absorption heat exchangers that requires defrosting is more than one; (this will be satisfied when all three of the heat exchangers need defrosting at the same time)
Regarding the limitations “multi-temperature refrigeration system” and “a single
temperature mode”, while these two limitations are not expressly discussed in Gil, it
would have been obvious to one of ordinary skill in the art, prior to the effective filing
date of the invention, to include these limitations, because it is common for a heat pump
to provide variable temperature settings (i.e. multi-temperature) to accommodate
different perishable products.  Further, it can be expected that in some operating conditions the heat exchangers will each be providing a constant, i.e. single,  temperature (see 112 rejection).
	Gil does not teach 
each heat exchanger located in a corresponding one of a plurality of compartments and each heat absorption heat exchanger is capable of maintaining a corresponding one of the plurality of compartments at a single temperature in the single temperature mode.
Ahn teaches multiple heat exchangers (16, 18) located in a corresponding one of a plurality of compartments and each heat absorption heat exchanger is capable of maintaining a corresponding one of the plurality of compartments at a single temperature in the single temperature mode. (two different compartments, par. 35, it is common for refrigerated compartments to be held at a single temperature for some period of time). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, in view of Ahn, in order to increase the flexibility of the system by providing separate compartments, that can be used to hold different types of perishables that should not be stored together.      
	
Regarding claim 4, Gil teaches the method of claim 1, further comprising:
continuing to operate the refrigeration system in the single temperature mode
when the number of heat absorption heat exchangers that require defrosting is equal to
one. (see the 112 rejection)
	While this claim does not appear to be expressly addressed by Gil, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to continue operating the non-defrosted heat exchanger at the same
temperature level in order to continue to provide the desired level of cooling.

Regarding claim 10, Gil teaches the method of claim 1, but does not teach
wherein directing each of the plurality of heat absorption heat exchangers into a defrost
mode includes heating each of the plurality of heat absorption heat exchangers with a
resistance heater.
	However, Gil does teach that prior art systems employ such heaters. (see page
1).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, in view of this teaching, in order to provide a redundant means of performing the defrost operation in the event the primary means of defrosting in Gil is inoperative or fails.

Claims 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010-0131693 to Gil (a copy was provided in the last office action) in view of US 2007/0113567 to Ahn and US 2012/0023975 to Yoon.
Regarding claim 5, Gil teaches the method of claim 1, but does not teach,  
fluidly separating the single heat absorption heat exchanger in the defrost mode from a remainder of the multi-temperature refrigeration system by closing an expansion valve corresponding to the single heat absorption heat exchanger.
Yoon teaches this limitation at Fig. 5, block 420, and par. 84.
It would have been obvious to one of ordinary skill in the art, prior to the effective
filing date of the invention, to modify Gil, in view of Yoon, in order to prevent the heat exchanger being defrosted from operating as an evaporator, in order to reduce the length of time needed for the defrost operation.

Regarding claims 6 and 7, Gil as modified teaches the method of claim 5, but does not teach,
Claim 6 - disengaging a fan associated with the single heat absorption heat
exchanger in the different operation state when the single heat absorption heat
exchanger is located in a frozen compartment.
Claim 7 - wherein the different operational state operates a fan adjacent the
single heat absorption heat exchanger when the single heat absorption heat exchanger is located in a perishable compartment.
Ahn teaches,
[0014] The controller may stop the compressor after completing the cooling of
both the refrigerating and freezing compartments, and subsequently, operates
only the fan for the refrigerating compartment, to perform a natural defrosting
operation.

It would have been obvious to one of ordinary skill in the art, prior to the effective
filing date of the invention, to modify Gil, in view of Ahn, in order stop the fan in the freezing compartment to save energy, because the thermal mass of the frozen food will enable the freezer compartment stay at an acceptable temperature, and to continue to run the fan in the perishable compartment, which has a lower thermal mass, in order to continue circulating any cooling air that will be available during a natural defrosting process.


Regarding claim 8, Gil as modified teaches the method of claim 5, but does not
expressly teach, 
determining if a second heat absorption heat exchanger requires defrosting in
addition to the single heat absorption heat exchanger and directing the refrigeration
system into the defrost mode when the single heat absorption heat exchanger and the
second heat absorption heat exchanger require defrosting.
However, it would have been obvious to one of ordinary skill in the art, prior to
the effective filing date of the invention, to modify Gil, to include this limitation, because
there is no point in continuing to operate either heat exchanger in its normal mode after
frost forms on the heat exchangers, because such a condition greatly reduces the
efficiency of the heat exchanger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763